 
STOCK SUBSCRIPTION AGREEMENT
 
THIS STOCK SUBSCRIPTION AGREEMENT, dated as of May 22, 2012, is entered into by
and between RED BATTLE CORP., a Delaware corporation (the “Corporation”), and
PERSHING GOLD CORPORATION, a Nevada corporation (the “Subscriber”).
 
WITNESSETH
 
WHEREAS, the authorized capital stock of the Corporation consists of three
thousand (3,000) shares of common stock, par value $0.0001 per share (the
“Common Stock”); and
 
WHEREAS, the Corporation desires to issue and sell to the Subscriber, and the
Subscriber desires to subscribe to and accept from the Corporation one thousand
(1,000) shares of Common Stock upon the terms and subject to the conditions
hereinafter set forth.
 
NOW, THEREFORE, in consideration of the above, the parties hereby agree as
follows:
 
1.           The Corporation agrees to issue and sell to the Subscriber, and the
Subscriber agrees to subscribe to and purchase from the Corporation, one
thousand (1,000) shares of Common Stock (the “Shares”) for a purchase price of
$0.01 per Share.
 
2.           Upon the issuance of the Shares, the Subscriber agrees to pay the
aggregate purchase price for the Shares, in an amount equal to TEN DOLLARS
($10.00). At such time as payment is made, the Corporation agrees to deliver to
the Subscriber a certificate (the “Certificate”) representing the shares of
Common Stock being subscribed to and paid for by the Subscriber, which shares of
Common Stock represented by the Certificate shall be duly authorized, validly
issued, fully paid and nonassessable. The Certificate shall be properly legended
to reflect that the shares of Common Stock represented by the Certificate are
not registered under the Securities Act of 1933, as amended (the “Securities
Act”).
 
3.           The Corporation represents and warrants that the Shares, when
issued, will be duly authorized, validly issued, fully paid and nonassessable.
 
4.           The Subscriber represents that such Shares are being acquired for
its own account, for investment and not with a view to the distribution or
resale thereof. The Subscriber understands that such Shares have not been
registered under the Securities Act or any state securities or “blue sky” laws
by reason of their issuance in a transaction exempt from the registration
requirements thereunder and may not be resold unless a subsequent disposition
thereof is registered thereunder (the Corporation being under no obligation to
so register) or is exempt from registration thereunder.
 
5.           As evidence of the restriction on transfer, the following legend
(or a substantially similar legend) will be placed on the Certificate or
Certificates evidencing the Shares:
 
 
 

--------------------------------------------------------------------------------

 
 
“THE REGISTERED HOLDER HEREOF HAS REPRESENTED TO THE ISSUER OF THE SHARES
REPRESENTED HEREBY THAT IT HAS ACQUIRED SUCH SHARES FOR INVESTMENT PURPOSES AND
NOT FOR DISTRIBUTION. ACCORDINGLY, SUCH SHARES HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES OR BLUE SKY
LAWS, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS
SUBSEQUENTLY REGISTERED THEREUNDER OR AN EXEMPTION FROM REGISTRATION THEREUNDER
IS AVAILABLE.”
 
The Corporation may give appropriate stop-transfer instructions to any transfer
agent for the Shares.
 
[Signature Page Follows]
 
 
2

--------------------------------------------------------------------------------

 
 
[SIGNATURE PAGE TO STOCK SUBSCRIPTION AGREEMENT]
 
IN WITNESS WHEREOF, the parties have executed and delivered this Stock
Subscription Agreement as of the date first written above.
 
 
RED BATTLE CORP.




By: ____________________________
        Name: David Rector
        Title:   President and Chief Executive Officer




PERSHING GOLD CORPORATION




By: ____________________________
        Name: Stephen Alfers
        Title:   President and Chief Executive Officer
 
 
3
 
 